    Case: 1:20-cv-02468-PAG Doc #: 1 Filed: 11/02/20 1 of 9. PageID #: 1




                      THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


KRYSTINA MUZIC                               :
22365 Sharon Ln.                             :
Fairview Park, Ohio 44126                    :
                                             :
               Plaintiff,                    :   CASE NO. 1:20-cv-2468
                                             :
       v.                                    :   JUDGE
                                             :
                                             :   MAGISTRATE JUDGE
ALMICO, LLC                                  :
d/b/a Almico Properties                      :
c/o Statutory Agent:                         :
CJZ Service Corporation                      :
25201 Chagrin Blvd. Ste. 130                 :
Beachwood, OH 44122                          :
                                             :
               and                           :
                                             :
KONSTANTINOS ALMIROUDIS                      :
23547 Quail Hollow                           :   Jury Demand Endorsed Herein
Westlake, OH 44145                           :
                                             :
               Defendants.                   :


                                     COMPLAINT

       NOW COMES Plaintiff Krystina Muzic (“Plaintiff”) and proffers this Complaint

for damages against Defendant Almico, LLC and Defendant Konstantinos Almiroudis

(“Defendants”).

                                     THE PARTIES

       1.      Plaintiff is a natural person residing in Cuyahoga County, Ohio.

       2.      Defendant Almico, LLC is an Ohio Limited Liability Company doing

business in the Northern District of Ohio.
    Case: 1:20-cv-02468-PAG Doc #: 1 Filed: 11/02/20 2 of 9. PageID #: 2




       3.      Upon information and belief, Defendant Konstantinos Almiroudis owns

Defendant Almico and was Plaintiff’s supervisor during her employment with Defendant

Almico.

       4.      Plaintiff was an employee of Defendant Almico as defined by Title VII of

the Civil Rights Act of 1964, U.S.C. § 2000e, et seq and the Ohio Civil Rights Act, R.C.

§ 4112 at all relevant times herein.

       5.      Defendant Almico is an employer as defined by Title VII of the Civil

Rights Act of 1964, U.S.C. § 2000e, et seq. and the Ohio Civil Rights Act, R.C. § 4112.

       6.      Defendant Konstantinos Almiroudis is an employer/supervisor as defined

by the Ohio Civil Rights Act, R.C. § 4112.

                             JURISDICTION AND VENUE

       7.      This action is brought pursuant to Title VII of the Civil Rights Act of 1964

and Ohio Laws of Discrimination.        This Court's jurisdiction in this matter is also

predicated upon 28 U.S.C. §1367 as this Complaint raises claims pursuant to the laws of

Ohio, over which this Court maintains supplemental subject matter jurisdiction.

       8.      Venue is proper pursuant to 28 U.S.C. §1391, because Plaintiff entered

into an employment relationship with Defendant in the Northern District of Ohio,

Plaintiff performed her job duties there, and Defendant is doing and has done substantial

business in the Northern District of Ohio.

                              FACTUAL BACKGROUND

       9.      Plaintiff began working full time for Defendant Almico in or around

February of 2018 as a Leasing Agent.




                                             2
    Case: 1:20-cv-02468-PAG Doc #: 1 Filed: 11/02/20 3 of 9. PageID #: 3




       10.      Defendant Almico is in the business of leasing residential and commercial

properties and providing maintenance services.

       11.      Plaintiff was supervised by Defendant Konstantinos Almiroudis, owner of

Almico, and her job duties involved working closely with Defendant Almiroudis.

       12.      Between June and August 2019, Defendant Almiroudis approached

Plaintiff on various occasions to pursue a sexual relationship with her.

       13.      On or about June 16, 2019, which was Father’s Day, Defendant

Almiroudis asked Plaintiff to sit in his lap and call him “daddy.” Defendant Almiroudis

made this request of Plaintiff in front of all her colleagues, causing her serious

humiliation.

       14.      Plaintiff informed Defendant Almiroudis that his advances were

unwelcome and inappropriate.

       15.      Plaintiff was terrified of retaliation for refusing Defendant Almiroudis’s

sexual advances because she lived in Defendant Almico’s apartment complex with her

children.

       16.      Plaintiff’s fear of retaliation for refusing Defendant Almiroudis’s advances

was not only based on her employment, but also upon her home and security.

       17.      On another occasion, Defendant Almiroudis asked Plaintiff if she would

like to go to New York with him, where they would spend the night together in a hotel

room. Defendant Almiroudis also invited Kimberly Rednour, a property manager, on this

private trip. He then asked Plaintiff not to tell his wife.




                                               3
    Case: 1:20-cv-02468-PAG Doc #: 1 Filed: 11/02/20 4 of 9. PageID #: 4




        18.      On another occasion, Plaintiff wore jeans to work, and Defendant

Almiroudis said to her, “pick your pussy off the floor.” Plaintiff was humiliated because

several coworkers overheard the sexist and degrading comment.

        19.      Defendant Almiroudis spoke frequently about his sexual and private life in

front of his employees. He announced to office staff that he had been to a strip club with

one of Defendant’s maintenance technicians, where the two hired prostitutes and did

illegal drugs.

        20.      Plaintiff informed him that his behavior was highly inappropriate,

unprofessional, and unacceptable.

        21.      Plaintiff’s work environment became intolerable because of Defendant’s

sexual harassment of her.

        22.      Defendant retaliated against Plaintiff and created a hostile work

environment for her because she refused submit to the sexual advances of her direct

manager, Defendant Almiroudis.

        23.      As such, Plaintiff was constructively discharged on or about August 15,

2019.

        24.      Plaintiff was constructively discharged because she refused to have a

sexual relationship with Defendant Almiroudis, thereby retaliating against her for

engaging in protected activity.

                            COUNT I - TITLE VII
                     Against Defendant Almico LLC Only
  Sexual Harassment: Quid Pro Quo Harassment, Hostile Work Environment and
                                 Termination

        25.      Plaintiff reasserts and reincorporates each and every allegation contained

in paragraphs 1-24 above as if fully rewritten herein.

                                              4
    Case: 1:20-cv-02468-PAG Doc #: 1 Filed: 11/02/20 5 of 9. PageID #: 5




      26.      Defendant Almicio LLC engaged in conduct that violates Title VII

prohibiting sex discrimination by requesting sexual favors from Plaintiff, by creating and

encouraging a hostile work environment for Plaintiff based on sex, and by terminating

Plaintiff when she refused to continue to engage in a sexual relationship with her

supervisor and the owner of Defendant Almico LLC, Defendant Almiroudis.

      27.      Plaintiff was subjected to unwelcomed sexual harassment in the form of

sexual advances and degrading sexual commentary by her immediate supervisor,

Defendant Almiroudis.

      28.      The harassment was based on Plaintiff’s sex.

      29.      Plaintiff’s submission to the unwelcomed advances was an express or

implied condition for receiving job benefits, as she was constructively discharged as a

result of the hostile work environment created and encouraged by Defendant because

Plaintiff refused to submit to Defendant Almiroudis’s sexual advances.

      30.      The harassing conduct was sufficiently severe or pervasive to affect the

terms, conditions and privileges of employment.

      31.      Defendant Almico knew of the harassment, as it involved owner,

Defendant Almiroudis, yet did not take immediate and corrective action.

      32.      Plaintiff’s refusal to submit to Defendant Almiroudis’s sexual advances

resulted in her termination.

      33.      As a direct and proximate result of Defendant Almico’s conduct, Plaintiff

has suffered and will continue to suffer economic and non-economic damages, including,

but not limited to, loss of salary, benefits, and other terms, privileges and conditions of

employment for which Defendant Almico is liable.


                                            5
    Case: 1:20-cv-02468-PAG Doc #: 1 Filed: 11/02/20 6 of 9. PageID #: 6




      34.      Defendant Almico’s conduct was willful, wanton, reckless, and/or

malicious for which Defendant Almico is liable for compensatory damages, punitive

damages, and reasonable attorneys’ fees and costs.

                               COUNT II - TITLE VII
                         Against Defendant Almico LLC Only
                                     Retaliation

      35.      Plaintiff reasserts and reincorporates each and every allegation contained

in paragraphs 1-34 above as if fully rewritten herein.

      36.      Plaintiff engaged in a protected activity by, inter alia, opposing the sexual

harassment and hostile work environment.

      37.      Defendant Almico was aware that Plaintiff engaged in a protected activity,

as she rejected Defendant Almiroudis’s sexual advances and refused to engage in a

sexual relationship with him.

      38.      Once Plaintiff engaged in a protected activity, Defendant Almico

intentionally retaliated against her by refusing to remedy the situation, refusing to provide

a reasonable and non-hostile work environment, terminating her employment, and

otherwise discriminating against her in the terms, privileges, and conditions of her

employment.

      39.      As a direct and proximate cause of Defendant Almico’s conduct, Plaintiff

has suffered and will continue to suffer economic and non-economic damages, including

but not limited to, pain and suffering and the loss of salary, benefits, and other terms,

privileges, and conditions of her employment for which Defendant Almico is liable.




                                             6
    Case: 1:20-cv-02468-PAG Doc #: 1 Filed: 11/02/20 7 of 9. PageID #: 7




      40.      Defendant Almico’s conduct was willful, wanton, reckless and/or

malicious for which Defendant Almico is liable for compensatory damages, punitive

damages, and reasonable attorneys’ fees and costs.

                           COUNT III- Ohio Civil Rights Act
                                Against All Defendants
         Sexual Harassment Quid Pro Quo Harassment, Hostile Work Environment
                                   and Termination

      41.      Plaintiff reasserts and reincorporates each and every allegation contained

in paragraphs 1-40 above as if fully rewritten herein.

      42.      Defendants engaged in conduct that violates R.C. 4112 prohibiting sex

discrimination, by sexually harassing Plaintiff, by creating and encouraging a hostile

work environment for Plaintiff, and by terminating Plaintiff for opposing Defendant

Almiroudis’s sexual harassment.

      43.      The harassment of Plaintiff by Defendant Almiroudis was unwelcome,

which was indicated by Plaintiff.

      44.      The harassment was based on Plaintiff’s sex.

      45.      The harassing conduct was sufficiently severe or pervasive to affect the

terms, conditions and privileges of employment.

      46.      Defendants knew or should have known of the harassment, yet did not

take immediate and corrective action.

      47.      As a result of the hostile environment described herein and because she

opposed Defendant Almiroudis’s sexual harassment, Plaintiff was terminated.

      48.      As a direct and proximate result of Defendants’ conduct, Plaintiff has

suffered and will continue to suffer economic and non-economic damages, including but




                                             7
    Case: 1:20-cv-02468-PAG Doc #: 1 Filed: 11/02/20 8 of 9. PageID #: 8




not limited to, serious emotional distress and the loss of salary, benefits, and other terms,

privileges and conditions of employment for which Defendants are liable.

      49.      Defendants’ conduct was willful, wanton, reckless, and/or malicious for

which Defendants are liable for compensatory damages, punitive damages, and

reasonable attorneys’ fees and costs.

                           COUNT IV- Ohio Civil Rights Act
                              Against All Defendants
                                   Retaliation

      50.      Plaintiff reasserts and reincorporates each and every allegation contained

in paragraphs 1-49 above as if fully rewritten herein.

      51.      Plaintiff engaged in a protected activity by, inter alia, opposing the sexual

harassment and hostile work environment.

      52.      Defendants were aware that Plaintiff engaged in a protected activity, as

Defendant Almiroudis requested sexual favors from Plaintiff, such as sitting in his lap or

spending the night with him in a hotel room.

      53.      Once Plaintiff engaged in a protected activity, Defendants intentionally

retaliated against her by refusing to remedy the situation, refusing to provide a reasonable

and non-hostile work environment, by terminating her employment, and otherwise

discriminating against her in the terms, privileges and conditions of her employment.

      54.      As a direct and proximate cause of Defendants’ conduct, Plaintiff has

suffered and will continue to suffer economic and non-economic damages, including but

not limited to pain and suffering and the loss of salary, benefits and other terms,

privileges and conditions of employment for which Defendants are liable.




                                             8
    Case: 1:20-cv-02468-PAG Doc #: 1 Filed: 11/02/20 9 of 9. PageID #: 9




      55.      Defendants’ conduct was willful, wanton, reckless and/or malicious for

which Defendants are liable for compensatory damages, punitive damages, and

reasonable attorneys’ fees and costs.

      WHEREFORE, Plaintiff demands:

               For all Counts, monetary damages including back pay and benefits,

statutory liquidated damages, expert witness fees and attorneys’ fees and costs, and front

pay, compensatory damages and punitive damages in an amount to be determined at trial,

but in any event not less than $75,000.00 and any and all other relief, which the Court

deems just and appropriate.



                                                  Respectfully submitted,

                                                  /s/ Rachel Sabo Friedmann__________
                                                  Rachel Sabo Friedmann (0089226)
                                                   (Rachel@TheFriedmannFirm.com)
                                                  Peter G. Friedmann (0089293)
                                                   (Pete@TheFriedmannFirm.com)
                                                  The Friedmann Firm LLC
                                                  1457 South High Street
                                                  Columbus, Ohio 43207
                                                  614-610-9757 (Phone)
                                                  614-737-9812 (Fax)

                                                  Attorneys for Plaintiff



                                    JURY DEMAND

               Plaintiff hereby requests a jury of at least eight (8) persons.

                                                   /s/ Rachel Sabo Friedmann

                                                    Rachel Sabo Friedmann (0089226)




                                             9
